Case: 15-60323       Document: 00513465569         Page: 1     Date Filed: 04/14/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit


                                       No. 15-60323
                                                                                  FILED
                                                                              April 14, 2016
                                                                             Lyle W. Cayce
JAMIE L. MILLER,                                                                  Clerk

                                                  Plaintiff-Appellant

v.

COUNTY OF CHOCTAW; CLOYD HALFORD, Sheriff, Choctaw Sheriff
Department; PEGGY R. MILLER, Choctaw Sheriff Department,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                              USDC No. 1:15-CV-42


Before JOLLY, HIGGINSON, and COSTA, Circuit Judges.
PER CURIAM: *
       Jamie L. Miller moves for leave to proceed in forma pauperis (IFP) on
appeal. He filed a 42 U.S.C. § 1983 complaint alleging that the defendants
wrongfully seized his personal property and ordered him to pay illegal fees to
the Choctaw County Circuit Court. Documents attached to his complaint
reflected that Miller had been notified of the seizure following his arrest on a
drug charge and that the court costs were imposed following his conviction.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60323     Document: 00513465569      Page: 2   Date Filed: 04/14/2016


                                  No. 15-60323

The district court dismissed his complaint with prejudice as frivolous pursuant
to 28 U.S.C. § 1915(e)(2) and denied him leave to proceed IFP on appeal.
      By moving to proceed IFP, Miller is challenging the district court’s
certification that his appeal is not taken in good faith. See Baugh v. Taylor,
117 F.3d 197, 202 (5th Cir. 1997). Our inquiry into an appellant’s good faith “is
limited to whether the appeal involves ‘legal points arguable on their merits
(and therefore not frivolous).’” Howard v. King, 707 F.2d 215, 220 (5th Cir.
1983) (quoting Anders v. California, 386 U.S. 738, 744 (1967)). We may dismiss
the appeal sua sponte under 5th Circuit Rule 42.2 if it is frivolous. See Baugh,
117 F.3d at 202 n.24; 5th Cir. R. 42.2.
      The district court dismissed Miller’s complaint as frivolous and certified
that his appeal was not taken in good faith because his claims were barred by
the Supreme Court’s holding in Heck v. Humphrey, 512 U.S. 477 (1994). Miller
does not challenge these reasons, but rather argues that the district court
simply erred in denying his IFP motion. Pro se briefs are afforded liberal
construction, Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993), but
nevertheless, when an appellant fails to identify any error in the district court’s
analysis, it is the same as if the appellant had not appealed that issue.
Brinkmann v. Dall. Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir.
1987). Miller has therefore abandoned the critical issues of his appeal. See id.
Thus, the appeal lacks arguable merit and is therefore frivolous. See Howard,
707 F.2d at 220. Accordingly, Miller’s motion for leave to proceed IFP on appeal
is DENIED, and his appeal is DISMISSED as frivolous. See Baugh, 117 F.3d
at 202 n.24; 5th Cir. R. 42.2.
      The dismissal of the complaint and appeal in the instant proceeding as
frivolous each count as a strike under § 1915(g). See Adepegba v. Hammons,
103 F.3d 383, 388 (5th Cir. 1996); § 1915(e)(2)(B)(i), (g). Miller is WARNED



                                          2
    Case: 15-60323    Document: 00513465569    Page: 3   Date Filed: 04/14/2016


                                No. 15-60323

that if he accumulates a third strike under § 1915(g) he will not be allowed to
proceed IFP in any civil action while incarcerated or detained unless he is in
imminent danger of serious physical injury. See § 1915(g).




                                      3